UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commision File Number of issuing entity: 333-148403-01 Banc of America Funding 2008-1 Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-148403 Banc of America Funding Corporation(Exact name of depositor as specified in its charter) Bank of America, National Association (Exact name of sponsors as specified in its charter) 214
